DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This CNOA is being issued in response to A.NA. 5/20/2021. 
Allowable Subject Matter
Claim 15 is cancelled.
Claims 1—14, 16—20 are allowed over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
a. With respect to claim 1, the claim has been found allowable over the prior
art since the prior art of record does not teach or suggest:
“wherein the control portion at least sets the heating amount with respect to the region in which the image is not formed when the recording material is heavy paper to become smaller than the heating amount with respect to the region in which the image is not formed when the recording material is plain paper and the heating amount with respect to the region in which the image is formed when the recording material is plain paper to become smaller than the heating amount with respect to the region in which the image is formed when the recording material is heavy paper so that a difference between the heating amount with respect to the region in which an the image is formed and the heating amount with respect to the region in which aft the image is not formed when the recording material is heavy paper becomes larger than a difference between the heating amount with respect to the region in which the image is formed and the heating amount with respect to the region in which the image is not formed when the recording material is plain paper.”

in combination with the rest of the limitations of the claim.
b. With respect to claims 2—12, the claims have been found allowable due to their dependencies on claim 1.

c. With respect to claim 13, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“An image heating apparatus that heats an image formed on a recording material, the image heating apparatus comprising:
a heater having a plurality of heat generating elements arranged in a direction orthogonal to a conveying direction of the recording material; and
a control portion that controls electrical power to be supplied to the plurality of heat generating elements, the control portion being capable of individually controlling the plurality of heat generating elements,
wherein the image heating apparatus is capable of setting at least a thin paper mode and a plain paper mode, the control portion respectively sets a heating amount with respect to a region in which an image is formed and a heating amount with respect to a region in which an image is not formed in a single sheet of the recording material, and
wherein the control portion at least sets the heating amount with respect to the region in which the image is not formed when the recording material is plain paper to become smaller than the heating amount with respect to the region in which the image is not formed when the recording material is thin paper and the heating amount with respect to the region in which the image is formed when the recording material is thin paper to become smaller than the heating amount with respect to the region in which the image is formed when the recording material is plain paper so that a difference between the heating amount with respect to the region in which the image is formed and the heating amount with respect to the region in which the image is not formed when the recording material is thin paper becomes less than a difference between the heating amount with respect to the region in which the image is formed and the heating amount with respect to the region in which the image is not formed when the recording material is plain paper”.

in combination with the rest of the limitations of the claim.
d. With respect to claims 14, 16—20, the claims have been found allowable due to their dependencies on claim 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, 

should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. -4 p.m..  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/
Examiner, Art Unit 2852